--------------------------------------------------------------------------------

EXHIBIT 10.2


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.
NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED.
 
PROMISSORY NOTE
 
$250,000
July 12, 2012
     
Petaluma, California

 
For value received, Tegal Corporation, a Delaware corporation (the "Company"),
promises to pay to Jay M. Tenenbaum (the "Holder"), the principal sum of Two
Hundred and Fifty Thousand Dollars ($250,000). Interest shall accrue from the
date of this Note on the unpaid principal amount (a) at a rate equal to 1.07%
per annum for the period from the date of this Note until the second anniversary
of the date of this Note and (b) at a rate equal to 6.00% per annum for the
period from and after the second anniversary of the date of this Note, in each
case compounded annually. This Note is one of a series of Promissory Notes
containing substantially identical terms and conditions issued in connection
with the transactions contemplated by that certain Agreement and Plan of Merger,
dated June 29, 2012 (the "Merger Agreement"), by and among the Company, CLBR
Acquisition Corp., CollabRx, Inc., a Delaware corporation ("CollabRx"), and
CommerceNet, as Stockholders' Representative. Such Notes are referred to herein
as the "Notes," and the holders thereof are referred to herein as the "Holders."
This Note is not convertible and is subject to the following terms and
conditions.
 
1.            Maturity. No payments of interest or principal shall be due under
this Note prior to the third anniversary of the date of this Note. The principal
of this Note shall be due and payable in three (3) equal installments of
$83,333.33 on the third, fourth and fifth anniversaries of the date of this Note
(or, if such anniversary is not a business day, on the next business day) (each,
a "Payment Date"). Accrued but unpaid interest on the principal of this Note
shall be due and payable on each Payment Date. Notwithstanding the foregoing,
the principal of this Note and all accrued but unpaid interest thereon shall
become due and payable upon or after the occurrence of an Event of Default (as
defined below) in accordance with the provisions of Section 5.
 
2.            Cancellation of CollabRx Promissory Notes. On February 17, 2012,
CollabRx issued a Convertible Promissory Note with a principal amount of
$250,000 to Holder (the "Prior Note"). In connection with the transactions
contemplated by the Merger Agreement, (i) the Prior Note is being canceled and
(ii) in consideration thereof, the Company is issuing this Note. Upon
consummation of the transactions contemplated by the Merger Agreement and the
issuance of this Note, the Holder hereby acknowledges and agrees that the Prior
Note shall be automatically canceled and that neither CollabRx nor the Company
shall have any obligation with respect to the Prior Note. Without limiting the
generality of the foregoing, Holder hereby waives any default or event of
default under the Prior Note.
 
 
1

--------------------------------------------------------------------------------

 
 
3.             Payment; Prepayment. All payments shall be made in lawful money
of the United States of America at such place as the Holder hereof may from time
to time designate in writing to the Company. Payment shall be credited first to
the accrued interest then due and payable and the remainder applied to
principal. Prepayment of this Note may be made at any time and from time to time
without the prior written consent of the Holder, provided that all of the Notes
shall be prepaid on a pro rata basis.
 
4.             Events of Default. The occurrence of any of the following shall
constitute an "Event of Default" under this Note:
 
(a)           Failure to Pay. The Company shall fail to pay when due any
principal or interest payment on the date due and such payment shall not have
been made within five days of the Company's receipt of Holder's written notice
to the Company of such failure to pay;
 
(b)           Breaches of Covenants. The Company shall fail to observe or
perform any material covenant, obligation, condition or agreement contained in
this Note (other than those specified in Section 4(a) herein) and such failure
shall continue for 30 days following the Company's receipt of Holder's written
notice to the Company of such failure; or
 
(c)           Bankruptcy or Insolvency Proceedings. Upon the insolvency of the
Company, the commission of any act of bankruptcy by the Company, the execution
by the Company of a general assignment for the benefit of creditors, the filing
by or against the Company of a petition in bankruptcy or any petition for relief
under the federal bankruptcy act or the continuation of such petition without
dismissal for a period of 90 days or more, or the appointment of a receiver or
trustee to take possession of the property or assets of the Company.
 
5.             Rights of Holder upon Default. Upon the occurrence or existence
of any Event of Default (other than an Event of Default described in Section
4(c)) and at any time thereafter during the continuance of such Event of
Default, Holder may, by written notice to the Company, declare all outstanding
obligations payable by the Company hereunder to be immediately due and payable
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein to the contrary
notwithstanding. Notwithstanding the foregoing, upon the occurrence or existence
of any Event of Default described in Section 4(c), immediately and without
notice, all outstanding obligations payable by the Company hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein to the contrary notwithstanding.
 
6.             Pari Passu Notes. Holder acknowledges and agrees that the payment
of all or any portion of the outstanding principal amount of this Note and all
interest hereon shall be pari passu in right of payment and in all other
respects to the other Notes. In the event a Holder receives payments in excess
of its pro rata share of the Company's payments to the Holders of all of the
Notes, then such Holder shall hold in trust all such excess payments for the
benefit of the Holders of the other Notes and shall pay such amounts held in
trust to such other Holders upon demand by such Holders.
 
 
2

--------------------------------------------------------------------------------

 
 
7.            Transfer; Successors and Assigns. The terms and conditions of this
Note shall inure to the benefit of and be binding upon the respective successors
and assigns of the parties. Notwithstanding the foregoing, the Holder may not
assign, pledge, or otherwise transfer this Note without the prior written
consent of the Company, except for transfers to affiliates. Subject to the
preceding sentence, this Note may be transferred only upon surrender of the
original Note for registration of transfer, duly endorsed, or accompanied by a
duly executed written instrument of transfer in form satisfactory to the
Company. Thereupon, a new note for the same principal amount and interest will
be issued to, and registered in the name of, the transferee. Interest and
principal are payable only to the registered holder of this Note.
 
8.            Governing Law. This Note and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.
 
9.            Notices. Any notice required or permitted by this Note shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or 48 hours
after being deposited in the U.S. mail as certified or registered mail with
postage prepaid, if such notice is addressed to the party to be notified at such
party's address or facsimile number as set forth below or as subsequently
modified by written notice.
 
10.          Amendments and Waivers. Any term of this Note may be amended only
with the written consent of the Company and the Holder. Any amendment or waiver
effected in accordance with this Section 10 shall be binding upon the Company,
the Holder and each transferee of this Note.
 
11.          Stockholders, Officers and Directors Not Liable. In no event shall
any stockholder, officer or director of the Company be liable for any amounts
due or payable pursuant to this Note.
 
12.          Counterparts. This Note may be executed in any number of
counterparts, each of which will be deemed to be an original and all of which
together will constitute a single agreement.
 
(Remainder of Page Left Intentionally Blank. Signature Page Follows.)
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS HEREOF, the parties have executed this Promissory Note as of the date
set forth above.
 

 
COMPANY:
          TEGAL CORPORATION           /s/ Thomas R. Mlka            
Name:
Thomas R. Mlka
    Title:
CEO & President
            Address: 140 Second Street, Suite 318       Petaluma, CA 94952  

 

AGREED TO AND ACCEPTED:       JAY M. TENENBAUM       /s/ JAY M. TENENBAUM      
Name:   Title:       Address:  

 
 
4

--------------------------------------------------------------------------------